Case 1:19-cv-05903-JGK Document 13 Filed 09/18/19 Page 1 of 2

C A D Ww A L . A Dp E- R Cadwalader, Wickersham & Taft LLP

“de ~ 200 Liberty Street, New York, NY 10284
‘Tél #1 2492-504.6000 Fax +1 212.504.6666
www.cadwalader.com

September 18, 2019
VIA ECF

Honorable John G. Koetl, 48.D.J.
Daniel Patrick Moynhihan

United States Courthouse

500 Pearl Street.

New. York, NY 10007-1312:

Re: EXP Realty Advisors Associates, Inc. v. EXP Realty, LLC et. al, 1:19-cv-5903-
IGK

‘Dear Judge Koetl:

We write-on behalf of Plaintiff EXP Realty. Advisors Associates, Inc. (“Plaintiff”)
regarding the Initial Conference set for September 23, 2019 at 4:30 PM. Before sending this
letter'to the Court, we provided.a copy of this letter to Brian Bodine, counsel for Defendants
EXP Realty, LLC and EXP World Holdings, Inc. (collectively, “Defendants”). Mr. Bodine
indicated that the Defendants consent to the adjournment requested below.

The patties are:currently engaged. in settlement negotiations and working diligently to
avoid spending party and:judicial resources.in litigating this matter. Moreover, Plaintiffs
requested and the Defendants have executed a waiver of service. Defendants have not yet
appeared in the case‘and no counsel for Defendants has made a formal appearance before the
Court.

As a result, the Parties respectfully request that the Initial Conference:be. adjourned for
a period of thirty days to October 23,2019, or such other date as may be convenient for the
Court. No previous.requests for adjournment of this hearing date have been made, and no
other scheduled dates: would be affected by this adjournment.

Howard Wizenfeld Tel+1212 504-6050 Fax +1 212 504-6666 howard.wizenfeld@cwt.com
Case 1:19-cv-05903-JGK Document 13 Filed 09/18/19 Page 2 of 2

CADWALADER

Honorable John G. Koetl, U.S.D.J.
September 18, 2019

Thank you for your consideration. of this adjournment request.

 

ce: Brian G, Bodine, via.e-mail (BodineB@LanePowell com)

Page:2
